               Case: 18-01097         Doc: 11     Filed: 11/05/18      Page: 1 of 2




                             In the United States Bankruptcy Court
                             For the Western District of Oklahoma

       In re: Janet Sue Sharpe,                    )          Case No. 14-14210
                                                   )          Chapter 13
                       Debtor.                     )
                                                   )          Judge Janice Loyd
                                                   )
                                                   )
               Janet Sue Sharpe,                   )
                                                   )
                              Plaintiff,           )
                                                   )
               vs.                                 )          Adversary No. 18-01097
                                                   )
               U.S. Bank National Association, and )          Judge Janice Loyd
                                                   )
               Nationstar Mortgage, LLC            )
                                                   )
                              Defendants.          )

         WITNESS AND EXHIBIT LIST FOR JANET SUE SHARPE ON
    HEARING FOR PLAINTIFF’S REQUEST FOR PRELIMINARY INJUNCTION

        Plaintiff, Janet Sue Sharpe, by and through her attorney, Joshua T. Copeland, hereby submits
the following list of witness and exhibits for the hearing on her request for preliminary injunctions
and states as follows:

                                         WITNESS LIST

   1. Janet Sue Sharpe                        All matters relevant to this proceeding
      c/o Joshua T. Copeland

                                         EXHIBIT LIST

   1. Order Confirming Chapter 13 Plan in Bankruptcy Case No. 14-14210 (Doc. 22)

   2. Petition and Schedules filed in Bankruptcy Case No. 14-14210.

   3. Proof of Claim No. 6 filed in Bankruptcy Case No. 14-14210

   4. Debtor’s Amended Objection to Claim No. 6, etc. (Doc. 33)

   5. Order Sustaining Debtor’s Amended Objection to Claim No. 6 (Doc. 37)

   6. Motion for Relief from Automatic Stay, etc. (Doc. 46)


                                                  1
            Case: 18-01097         Doc: 11      Filed: 11/05/18      Page: 2 of 2




7. Order on Motion for Relief from Stay, etc. (Doc. 47)

8. All pleadings filed in Adversary No. 18-01097

9. Sheriff’s Execution Returned for Sale filed on 9/20/18 in Oklahoma Co. Case No. CJ-2013-
    3368

10. Motion to Confirm Sale, etc. filed on 9/20/18 in Oklahoma Co. Case No. CJ-2013-3368

11. Plaintiff’s income records covering 9/1/18 to 10/31/18

12. Plaintiff’s Updated Schedules I & J anticipated to be filed prior to the hearing

13. Oklahoma County Assessor’s Records for Account R109722135, for real property located at
    508 SW 68th St., Oklahoma City, OK 73139, property owned by Janet Sue Sharpe

14. Warranty Deed recorded with the Oklahoma County Clerk at Book: 6891 Page: 0156

15. Assumption Agreement and Substitution of Liability with Release of Liability to Seller
    recorded with the Oklahoma County Clerk at Book: 6903 Page: 1636.

    Dated this 5th day of November 2018.


                                                    /s/ Josh Copeland
                                                    Joshua T. Copeland, OBA # 22532
                                                    Copeland Law
                                                    124 E. Main St.
                                                    Norman, OK 73069
                                                    (405) 701-1994 telephone
                                                    (405) 701-1960 fax
                                                    josh@clawok.com
                                                    Attorney for Plaintiff




                                               2
